NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           JAN 05 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 DAN PICKELL,                                     No. 08-72818

               Petitioner - Appellant,            Tax Ct. No. 14400-07

   v.
                                                  MEMORANDUM *
 COMMISSIONER OF INTERNAL
 REVENUE,

               Respondent - Appellee.



                            Appeal from a decision of the
                              United States Tax Court

                           Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Dan Pickell appeals pro se from the tax court’s order dismissing for lack of

subject matter jurisdiction his petition for relief from the Commissioner of Internal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
Revenue’s attempts to collect his federal income tax liabilities for tax years 2000

through 2003. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de

novo. Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006). We affirm.

       The tax court properly concluded that it lacked jurisdiction because Pickell

was never issued a “Notice of Determination” regarding the levies. See 26 U.S.C.

§ 6330(d). Contrary to Pickell’s arguments, the tax court properly determined that

the Commissioner sent a final notice of intent to levy to Pickell’s last known

address. See United States v. Zolla, 724 F.2d 808, 810 (9th Cir. 1984) (holding

that, in the absence of evidence to the contrary, the Commissioner’s evidence of

compliance with official mail procedures is sufficient to establish that notices were

properly made).

       Pickell’s remaining contentions are unpersuasive.

       AFFIRMED.




EN/Research                               2                                      08-72818